DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-11, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 is unclear as to what are “different-type” inorganic particles and “different in type” from the inorganic particles.
Claim 1 is unclear as to what are “different-type” fibers and different in type from the fibers. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-7, 10-11, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukuoka et al. (EP 3 127 867).
Claims 1, 11: Fukuoka discloses a composite of fibers and microparticles of silica, alumina or calcium carbonate particles.  The average primary particle diameter   is 1 micrometer or less.  Organic filler particles or an inorganic filler particles, such as, aluminum hydroxide is included in the composite ([0019], [0049], [0057], claims 1, 8). Fukuoka discloses the invention or in the least the differences, if any, would have been obvious to one skilled in the art at the time the invention was filed. 
Claim 2: the invention is disclosed per claim 1, above.  The different-type fibers are metal-carrying fiber ([0019], [0049]).  
Claim 3: the invention is disclosed per claim 1, above.  The different-type fibers are composite fibers composed of inorganic particles and fibers ([0019], [0049]).  
Claim 4: the invention is disclosed per claim 2, above.  The metals which fibers carry include titanium, zinc and aluminum [0019].   
Claim 5: the invention is disclosed per claim 1, above.  The metals which fibers carry include titanium, zinc and aluminum [0019].   

Claim 7: the invention is disclosed per claim 1, above.  The fibers in the composite fibers include cellulosic fibers [0019].  
Claim 10: the invention is disclosed per claim 1, above.  In the composite fibers, 15% or more of a surface of each of the fibers is covered with the inorganic particles [0088].   
Allowable Subject Matter
3)       Claims 8-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The cited prior art does not disclose a composition of claim 1, wherein the inorganic particles in the composite fibers are hydrotalcite (claim 8).   

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARK HALPERN/Primary Examiner, Art Unit 1748